DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is in response to applicant’s amendment/arguments filed on 08/22/2022. Claims 9 and 16 have been cancelled. Claims 1, 14, 15 and 19 have been amended. Claims 21-22 have been added. Currently, claims 1-8, 10-15 and 17-22 are pending. This action is made FINAL.

Information Disclosure Statement
	The information disclosure statement submitted on 08/22/2022 has been considered by the Examiner and made of record in the application file.


Response to Arguments
	Applicant's arguments/remarks filed 08/22/2022 have been fully considered but they are not persuasive. 
	Regarding amended claim 1, which incorporated now-cancelled claim 9, applicant argues the combination of Geurts in view of Onishi and McKay does not disclose the limitation “a balun electrically connected to the differential output of the low noise amplifier”. The Examiner respectfully disagrees. The Examiner would like to point out that, a balun is defined as a electrical device converts between balanced signal and an unbalanced signal. In figure 3 and par [0060], Geurts clearly disclose the filter 324 that performs the conversion between balanced signal and an unbalanced signal. Therefore, the combination of Geurts in view of Onishi and McKay reasonably discloses the claimed limitation in question above.
	Regarding claims 14, 15 and 19, see response above.
	
Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geurts et al. (US 20150078420 A1) in view of Onishi et al (US 5721519 A), and in further view of McKay et al. (US 20030173598 A1).
Consider claim 1, Geurts discloses a front-end module (read as, for example, the amplification circuit 100, figures 1-3, par [0051]-[0055] and [0060]) comprising: an acoustic wave filter being single-ended with an input bus bar configured to receive an input signal and a first output bus bar connected to a first output terminal and a second output bus bar connected to a second output terminal (read as the first SAW filter 102 with its single input and two outputs, figures 1-3, par [0051]-[0055] and [0060]); and a low noise amplifier with a differential input electrically connected to the acoustic wave filter, the low noise amplifier configured to output a differential signal via a differential output (read as LNA 110/310 with its differential inputs and differential outputs, figures 1-3, par [0051]-[0055] and [0060]); a balun electrically connected to the differential output of the low noise amplifier (read as, for example, the filter 324 that performs the conversion between balanced signal and an unbalanced signal, figure 3, par [0060]).
However, Geurts discloses the claimed invention above but does not specifically disclose the acoustic wave filter including a first interdigital transducer electrode and a second interdigital transducer electrode, the first interdigital transducer electrode being single-ended with the first input bus bar configured to receive an input signal and a second input bus bar connected to ground, and the second interdigital transducer electrode being differential with the first output bus bar connected to the first output terminal and the second output bus bar connected to the second output terminal.
Nonetheless, in related art, Onishi discloses an acoustic wave filter including a first interdigital transducer electrode 1 and a second interdigital transducer electrode 2, the first interdigital transducer electrode 1 being single-ended with the first input bus bar (top input terminal 4) configured to receive an input signal and a second input bus bar (bottom terminal 4) connected to ground as shown in figure 1, and the second interdigital transducer 2 electrode being differential with the first output bus bar connected to the first output terminal and the second output bus bar connected to the second output terminal (read as the two output terminals 5), figure 1, col. 10 with line 60 to col. 11 with line 16.
Therefore, it would have been obvious for a person with ordinary skill int eh art before the effective filing date of the claimed invention to incorporate the teachings of Onishi into the teachings of Geurts for the purpose of reducing the number of needed parts (see col. 1 with lines 50-61).
However, Geurts, as modified by Onishi, discloses the claimed invention above but does not specifically disclose the low noise amplifier including a first input transistor configured to receive the first signal and a second input transistor configured to receive the second signal.
Nonetheless, in related art, McKay discloses an low noise amplification comprising first input transistor 22A configured to receive the first signal using its gate terminal and a second input transistor 22B configured to receive the second signal using its gate terminal, and the output connect to the drain terminals of the first and second input transistor 22A and 22B, figure 2, par [0013]-[0014].
Therefore, it would have been obvious for a person with ordinary skill int eh art before the effective filing date of the claimed invention to incorporate the teachings of McKay into the teachings of Geurts, which modified by Onishi, for the purpose increase the efficiency at high frequency operations (see par [003]-[004] of McKay).
Consider claim 2, as applied to claim 1 above, Geurts, as modified by Onishi and McKay, discloses wherein the differential output includes a first output node and a second output node (read as the first interdigital transducer electrode 1 being single-ended with the first input bus bar (top input terminal 4) configured to receive the input signal and the second input bus bar (bottom terminal 4) connected to ground, and the second interdigital transducer 2 electrode being differential (positive and negative) with the first output bus bar connected to the first output terminal and the second output bus bar connected to the second output terminal (read as the two output terminals 5), figure 1, col. 10 with line 60 to col. 11 with line 16 of Onishi).
Consider claim 3, as applied to claim 2 above, Geurts, as modified by Onishi and McKay, discloses wherein the first output node is connected to a drain of the first input transistor and the second output node is connected to a drain of the second input transistor (read as the first interdigital transducer electrode 1 being single-ended with the first input bus bar (top input terminal 4) configured to receive the input signal and the second input bus bar (bottom terminal 4) connected to ground, and the second interdigital transducer 2 electrode being differential (positive and negative) with the first output bus bar connected to the first output terminal and the second output bus bar connected to the second output terminal (read as the two output terminals 5), figure 1, col. 10 with line 60 to col. 11 with line 16 of Onishi).
Consider claim 4, as applied to claim 1 above, Geurts, as modified by Onishi and McKay, discloses wherein the first output terminal is a positive terminal and the second output terminal is a negative terminal (read as the first interdigital transducer electrode 1 being single-ended with the first input bus bar (top input terminal 4) configured to receive the input signal and the second input bus bar (bottom terminal 4) connected to ground, and the second interdigital transducer 2 electrode being differential (positive and negative) with the first output bus bar connected to the first output terminal and the second output bus bar connected to the second output terminal (read as the two output terminals 5), figure 1, col. 10 with line 60 to col. 11 with line 16 of Onishi).
Consider claim 5, as applied to claim 1 above, Geurts, as modified by Onishi and McKay, discloses wherein the acoustic wave filter is one of a surface acoustic wave filter, a bulk acoustic wave filter, a temperature compensated surface acoustic wave filter, or a film bulk acoustic wave filter (read as the SAW filter, figure 1, col. 10 with line 60 to col. 11 with line 16 of Onishi).
Consider claim 6, as applied to claim 1 above, Geurts, as modified by Onishi and McKay, discloses a first matching circuit connected between the first output terminal of the acoustic wave filter and the first input transistor of the low noise amplifier (read as the first inductor 120 of the matching circuit 118, figures 1-3, par [0051]-[0055] and [0060]).
Consider claim 7, as applied to claim 6 above, Geurts, as modified by Onishi and McKay, discloses a second matching circuit connected between the second output terminal of the acoustic wave filter and the second input transistor of the low noise amplifier (read as the second inductor 122 of the matching circuit 118, figures 1-3, par [0051]-[0055] and [0060]).
Consider claim 8, as applied to claim 6 above, Geurts, as modified by Onishi and McKay, discloses wherein the first matching circuit is configured to perform impedance matching between the acoustic wave filter and the low noise amplifier (read as the first inductor 120 and second inductor 122 of the matching circuit 118, figures 1-3, par [0051]-[0055] and [0060]).
Consider claim 10, as applied to claim 9 above, Geurts, as modified by Onishi and McKay, discloses wherein the balun is a transformer balun that is configured to convert a differential output to a single-ended output (read as, for example, filter 324 with its differential inputs and single-ended output, figures 1-3, par [0051]-[0055] and [0060]).
Consider claim 11, as applied to claim 1 above, Geurts, as modified by Onishi and McKay, discloses a second filter having differential inputs and single-ended output (figures 1-3, par [0051]-[0055] and [0060]) but does not specifically disclose wherein the second filter having differential inputs and single-ended output as an acoustic wave filter.
Nonetheless, in related art, Onishi further disclose an acoustic wave filter having differential inputs and single-ended output, comprising first interdigital transducer 1 with its differential inputs at terminals 4 and second interdigital transducer 2 with its single-ended output terminal (top terminal 5 as output and bottom terminal 5 connected to ground), figure 2, col. 14 with lines 12-42.
Therefore, it would have been obvious for a person with ordinary skill int eh art before the effective filing date of the claimed invention to further incorporate the teachings of Onishi into the teachings of Geurts, which modified by Onishi and McKay, for the purpose of reducing the number of needed parts (see col. 1 with lines 50-61).
Consider claim 12, as applied to claim 11 above, Geurts, as modified by Onishi and McKay, discloses wherein the differential output of the low noise amplifier includes a first output node and a second output node, and the second acoustic wave filter includes a first interdigital transducer electrode and a second interdigital transducer electrode, the first interdigital transducer electrode of the second acoustic wave filter being differential, and having a first input bus bar configured to receive a first input signal from the first output node and a second input bus bar configured to receive a second input signal from a second output node, and the second interdigital transducer electrode being single-ended with a first output bus bar connected to an output terminal and a second output bus bar connected to ground (read as second acoustic wave filter having differential inputs and single-ended output, comprising first interdigital transducer 1 with its differential inputs at terminals 4 and second interdigital transducer 2 with its single-ended output terminal (top terminal 5 as output and bottom terminal 5 connected to ground), figure 2, col. 14 with lines 12-42 of Onishi).
Consider claim 13, as applied to claim 11 above, Geurts, as modified by Onishi and McKay, discloses wherein the second acoustic wave filter is of a different type or is configured differently than the acoustic wave filter (read as second acoustic wave filter having differential inputs and single-ended output, comprising first interdigital transducer 1 with its differential inputs at terminals 4 and second interdigital transducer 2 with its single-ended output terminal (top terminal 5 as output and bottom terminal 5 connected to ground), figure 2, col. 14 with lines 12-42 of Onishi).
Consider claim 14, as applied to claim 1 above, Geurts, as modified by Onishi and McKay, discloses wherein a connection between the acoustic wave filter and the low noise amplifier is configured to provide balun functionality between the acoustic wave filter and the low noise amplifier without the inclusion of a balun circuit element before the differential input of the low noise amplifier (read as, for example, the filter 324 that performs the conversion between balanced signal and an unbalanced signal, and the filter 324 is not before the LNA, figure 3, par [0060]).
Consider claim 15, Geurts discloses a multi-chip module (read as, for example, the amplification circuit 100, figures 1-3, par [0051]-[0055] and [0060]) comprising: a stacked filter low noise amplifier circuit including an acoustic wave filter and a low noise amplifier with a differential input electrically connected to the acoustic wave filter (read as, for example, the amplification circuit 100 comprising first SAW filter 102 and LNA 110/310 and the circuit elements of amplification 100 are stacking the circuit board (PCB) or substrate, figures 1-3, par [0069]) comprising: an acoustic wave filter being single-ended with an input bus bar configured to receive an input signal and a first output bus bar connected to a first output terminal and a second output bus bar connected to a second output terminal (read as the first SAW filter 102 with its single input and two outputs, figures 1-3, par [0051]-[0055] and [0060]); and a low noise amplifier with a differential input electrically connected to the acoustic wave filter, the low noise amplifier configured to output a differential signal via a differential output (read as LNA 110/310 with its differential inputs and differential outputs, figures 1-3, par [0051]-[0055] and [0060]). a signal converter configured to convert the differential signal from the differential output to a single signal, wherein the signal converter includes a balun electrically connected to the differential output of the low noise amplifier (read as, for example, the filter 324 that performs the conversion between balanced signal and an unbalanced signal, figure 3, par [0060]).
However, Geurts discloses the claimed invention above but does not specifically disclose the acoustic wave filter including a first interdigital transducer electrode and a second interdigital transducer electrode, the first interdigital transducer electrode being single-ended with the first input bus bar configured to receive an input signal and a second input bus bar connected to ground, and the second interdigital transducer electrode being differential with the first output bus bar connected to the first output terminal and the second output bus bar connected to the second output terminal.
Nonetheless, in related art, Onishi discloses an acoustic wave filter including a first interdigital transducer electrode 1 and a second interdigital transducer electrode 2, the first interdigital transducer electrode 1 being single-ended with the first input bus bar (top input terminal 4) configured to receive an input signal and a second input bus bar (bottom terminal 4) connected to ground as shown in figure 1, and the second interdigital transducer 2 electrode being differential with the first output bus bar connected to the first output terminal and the second output bus bar connected to the second output terminal (read as the two output terminals 5), figure 1, col. 10 with line 60 to col. 11 with line 16.
Therefore, it would have been obvious for a person with ordinary skill int eh art before the effective filing date of the claimed invention to incorporate the teachings of Onishi into the teachings of Geurts for the purpose of reducing the number of needed parts (see col. 1 with lines 50-61).
However, Geurts, as modified by Onishi, discloses the claimed invention above but does not specifically disclose the low noise amplifier including a first input transistor configured to receive the first signal and a second input transistor configured to receive the second signal.
Nonetheless, in related art, McKay discloses an low noise amplification comprising first input transistor 22A configured to receive the first signal using its gate terminal and a second input transistor 22B configured to receive the second signal using its gate terminal, and the output connect to the drain terminals of the first and second input transistor 22A and 22B, figure 2, par [0013]-[0014].
Therefore, it would have been obvious for a person with ordinary skill int eh art before the effective filing date of the claimed invention to incorporate the teachings of McKay into the teachings of Geurts, which modified by Onishi, for the purpose increase the efficiency at high frequency operations (see par [003]-[004] of McKay).
Consider claim 17, as applied to claim 15 above, Geurts, as modified by Onishi and McKay, discloses wherein the signal converter includes a second filter having differential inputs and single-ended output (figures 1-3, par [0051]-[0055] and [0060]) but does not specifically disclose that includes a first interdigital transducer electrode and a second interdigital transducer electrode, the first interdigital transducer electrode of the second acoustic wave filter being differential, and having a first input bus bar configured to receive a first input signal from a first output node of the low noise amplifier and a second input bus bar configured to receive a second input signal from a second output node of the low noise amplifier, and the second interdigital transducer electrode being single-ended with a first output bus bar connected to an output terminal and a second output bus bar connected to ground.
Nonetheless, in related art, Onishi further disclose an acoustic wave filter having differential inputs and single-ended output, comprising first interdigital transducer 1 with its differential inputs at terminals 4 and second interdigital transducer 2 with its single-ended output terminal (top terminal 5 as output and bottom terminal 5 connected to ground), figure 2, col. 14 with lines 12-42.
Therefore, it would have been obvious for a person with ordinary skill int eh art before the effective filing date of the claimed invention to further incorporate the teachings of Onishi into the teachings of Geurts, which modified by Onishi and McKay, for the purpose of reducing the number of needed parts (see col. 1 with lines 50-61).
Consider claim 18, as applied to claim 15 above, Geurts, as modified by Onishi and McKay, discloses a first matching circuit connected between the first output terminal of the acoustic wave filter and the first input transistor of the low noise amplifier, and a second matching circuit connected between the second output terminal of the acoustic wave filter and the second input transistor of the low noise amplifier (read as the first inductor 120 and second inductor 122 of the matching circuit 118, figures 1-3, par [0051]-[0055] and [0060]).

Consider claim 19, Geurts discloses a wireless device comprising: an antenna configured to receive a plurality of signals, each signal of the plurality of signals associated with a different frequency band (read as the amplification 100 having antenna for receiving different frequencies, par [0050]-[0052]); and a front-end module (read as, for example, the amplification circuit 100, figures 1-3, par [0051]-[0055] and [0060]) comprising: an acoustic wave filter being single-ended with an input bus bar configured to receive an input signal and a first output bus bar connected to a first output terminal and a second output bus bar connected to a second output terminal (read as the first SAW filter 102 with its single input and two outputs, figures 1-3, par [0051]-[0055] and [0060]); and a low noise amplifier with a differential input electrically connected to the acoustic wave filter, the low noise amplifier configured to output a differential signal via a differential output (read as LNA 110/310 with its differential inputs and differential outputs, figures 1-3, par [0051]-[0055] and [0060]); and the balun electrically connected to the differential output of the low noise amplifier (read as, for example, the filter 324 that performs the conversion between balanced signal and an unbalanced signal, figure 3, par [0060]).
However, Geurts discloses the claimed invention above but does not specifically disclose the acoustic wave filter including a first interdigital transducer electrode and a second interdigital transducer electrode, the first interdigital transducer electrode being single-ended with the first input bus bar configured to receive an input signal and a second input bus bar connected to ground, and the second interdigital transducer electrode being differential with the first output bus bar connected to the first output terminal and the second output bus bar connected to the second output terminal.
Nonetheless, in related art, Onishi discloses an acoustic wave filter including a first interdigital transducer electrode 1 and a second interdigital transducer electrode 2, the first interdigital transducer electrode 1 being single-ended with the first input bus bar (top input terminal 4) configured to receive an input signal and a second input bus bar (bottom terminal 4) connected to ground as shown in figure 1, and the second interdigital transducer 2 electrode being differential with the first output bus bar connected to the first output terminal and the second output bus bar connected to the second output terminal (read as the two output terminals 5), figure 1, col. 10 with line 60 to col. 11 with line 16.
Therefore, it would have been obvious for a person with ordinary skill int eh art before the effective filing date of the claimed invention to incorporate the teachings of Onishi into the teachings of Geurts for the purpose of reducing the number of needed parts (see col. 1 with lines 50-61).
However, Geurts, as modified by Onishi, discloses the claimed invention above but does not specifically disclose the low noise amplifier including a first input transistor configured to receive the first signal and a second input transistor configured to receive the second signal.
Nonetheless, in related art, McKay discloses an low noise amplification comprising first input transistor 22A configured to receive the first signal using its gate terminal and a second input transistor 22B configured to receive the second signal using its gate terminal, and the output connect to the drain terminals of the first and second input transistor 22A and 22B, figure 2, par [0013]-[0014].
Therefore, it would have been obvious for a person with ordinary skill int eh art before the effective filing date of the claimed invention to incorporate the teachings of McKay into the teachings of Geurts, which modified by Onishi, for the purpose increase the efficiency at high frequency operations (see par [003]-[004] of McKay).
Consider claim 20, as applied to claim 19 above, Geurts, as modified by Onishi and McKay, discloses wherein the acoustic wave filter and the low noise amplifier are implemented in a stacked filter low noise amplifier circuit (read as, for example, the amplification circuit 100 comprising first SAW filter 102 and LNA 110/310 and the circuit elements of amplification 100 are stacking the circuit board (PCB) or substrate, figures 1-3, par [0069]).


Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/

Primary Examiner, Art Unit 2645